                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
GMP:BCR                                            271 Cadman Plaza East
F. #2009R01065                                     Brooklyn, New York 11201


                                                   April 15, 2019

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Joaquin Archivaldo Guzman Loera
                      Criminal Docket No. 09-466 (S-4) (BMC)

Dear Judge Cogan:

              Pursuant to the Court’s orders of January 22, 2019 (Dkt. No. 557) and March
20, 2019, the parties are due to provide a joint proposal to the Court today regarding the
unsealing of sealed and redacted docket entries filed prior to October 1, 2018. 1

               The parties have been diligently reviewing previously-sealed filings in an effort
to determine which may be properly unsealed and made available to the public. However, the
parties’ review remains ongoing, and the parties respectfully request a modest extension to
May 3, 2019 to complete this review and submit a joint proposal for unsealing to the Court.




              1
               The parties have previously filed proposals for unsealing and/or redaction of
sealed docket entries filed after October 1, 2018. See Dkt. Nos. 568, 587, 600.
This extension will permit the parties to devote appropriate resources and full consideration to
the effort to review previously-sealed filings.

                                                   Respectfully submitted,

 COUNSEL FOR DEFENDANT                             RICHARD P. DONOGHUE
 A. Eduardo Balarezo, Esq.                         UNITED STATES ATTORNEY
 Jeffrey Lichtman, Esq.                            Eastern District of New York
 William Purpura, Esq.                             271 Cadman Plaza East
                                                   Brooklyn, New York 11201

                                                   ARTHUR G. WYATT, CHIEF
                                                   Narcotic and Dangerous Drug Section
                                                   Criminal Division,
                                                   U.S. Department of Justice

                                                   OF COUNSEL:
                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY
                                                   Southern District of Florida

cc:    Clerk of the Court (BMC) (by ECF)




                                               2
